FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 22, 2022

                                       No. 04-21-00524-CV

                                          Janet THOME,
                                             Appellant

                                                 v.

                      GUADALUPE- BLANCO RIVER AUTHORITY,
                                    Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 19-1094-CV-A
                                Jan P. Patterson, Judge Presiding


                                          ORDER
        After we granted Appellee’s first and second motions for extension of time to file the
brief, Appellee’s brief was due on June 20, 2022. See TEX. R. APP. P. 38.6(b), (d). On the twice-
extended due date, Appellee filed an unopposed third motion for an extension of time to file the
brief until July 20, 2022. See id. R. 10.5(b). Appellee states that the parties are engaged in
negotiations to settle their dispute, and Appellee seeks more time to reach a formal agreement.
       Appellee’s motion for extension of time is granted. Appellee’s brief or a motion to
dismiss the appeal is due on July 20, 2022.
         No further motions for extension of time to file Appellee’s brief will be granted. If
the parties have not settled and Appellee fails to file a brief by July 20, 2022, this appeal will be
set at issue and submitted without an Appellee’s brief.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2022.
                           FILE COPY



___________________________________
MICHAEL A. CRUZ, Clerk of Court